ACCEPTED
                                                                                            03-15-00201-CV
                                                                                                    7821593
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/13/2015 1:37:38 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                              No. 03-15-00201-CV
          _______________________________________
                                                        FILED IN
                                                 3rd COURT OF APPEALS
                   IN THE THIRD COURT OF APPEALS      AUSTIN, TEXAS
                          AT AUSTIN, TEXAS       11/13/2015 1:37:38 PM
                                                     JEFFREY D. KYLE
          _______________________________________         Clerk

       WAYNE NOVY, by and through his legal guardian Forrest Novy,
                                           Appellant,

                                             vs.

TEXAS HEALTH AND HUMAN SERVICES COMMISSION and CHRIS TRAYLOR in
 his official capacity as Executive Commissioner of the Texas Health and
                        Human Services Commission,
                                             Appellees.
         _______________________________________

           ON APPEAL FROM COUNTY COURT AT LAW NO. 1, TRAVIS COUNTY
          ______________________________________

    JOINT STATUS REPORT AND MOTION TO EXTEND ABATEMENT

    All of the parties to this appeal—Appellant Wayne Novy (“Mr. Novy”),

by and through his legal guardian Forrest Novy, and Appellees Texas Health

and Human Services Commission (“THHSC”) and Chris Traylor, Execu-

tive Commissioner of THHSC*—provide this joint status report to the

Court and move the Court to extend the abatement of the appeal ordered in

the Memorandum Opinion of August 21, 2015 (“abatement order”).

*
 Under Tex. R. App. Proc. 7.2(a), Chris Traylor, the current THHSC Executive Com-
missioner should be substituted as a party for Kyle Janek, the former THHSC Executive
Commissioner.


                                         1
I. JOINT STATUS REPORT

    1. The Court’s abatement order abated the appeal and tolled all filing

deadlines, but directed that, without further order, the abatement would end

on December 18, 2015. It also instructed the parties to submit by that date

either a status report or a motion to dismiss. The parties jointly submit this

status report, along with a joint motion to extend the period of abatement.

See Part II, below.

    2. The substantive issue in this legal dispute is whether the 2014 trans-

fer decision concerning the appellant, Mr. Novy, is legally valid. The basis

for the original joint motion to abate was that the 2014 transfer decision was

being re-evaluated. At the time the previous joint motion was filed, it was an-

ticipated that the re-evaluation would be completed in ninety days.

    3. This re-evaluation period has since been extended another ninety

days or so. On or about November 5, 2015, notice was provided that the pe-

riod of re-evaluation was being extended and should be completed by some-

time in February 2016. This new extension means that whether the substan-

tive legal dispute is going to remain a live controversy remains an open ques-

tion, one which will not be answered until sometime shortly before March 1,

2016.



                                      2
II. JOINT MOTION TO EXTEND ABATEMENT PERIOD

   4. In light of the matters set forth in the foregoing status report, the par-

ties to this appeal agree that it would serve the interests of justice and pro-

mote judicial economy for the Court to continue in effect the abatement of

all further proceedings in this appeal in order to allow time for the re-

evaluation to be completed and for those affected by the re-evaluation to be

notified of, and have at least a short time to consider, the result of that re-

evaluation. The parties suggest that the abatement be extended until at least

March 18, 2016.

   5. It is further urged by the parties that the order extending the abate-

ment include a provision that the briefing schedule be such that the appel-

lant’s opening brief (if one remains necessary at the end of the abatement pe-

riod) be due no earlier than fifteen days from the end of the abatement peri-

od. This approach would avoid potential confusion and uncertainty about

whether the opening brief would otherwise be due on the very same day that

the abatement period ends.

   Wherefore, based on the foregoing matters, the parties to this appeal

jointly urge the Court to grant this Joint Motion, extend the abatement peri-




                                      3
od until March 18, 2016, and direct that any opening brief by the appellant be

due fifteen days from the end of the abatement period.

                               Respectfully submitted,


                               __/s/ Renea Hicks______
                               Renea Hicks
                               State Bar No. 09580400
                               LAW OFFICE OF MAX RENEA HICKS
                               101 West 6th Street, Suite 504
                               Austin, Texas 78701-2934
                               (512) 480-8231
                               (512) 480-9105 fax
                               rhicks@renea-hicks.com

                               ATTORNEY FOR APPELLANT


                               __/s/ Eugene A. Clayborn______
                               EUGENE A. CLAYBORN
                               State Bar No.: 00785767
                               Assistant Attorney General
                               Deputy Chief, Administrative Law Divi-
                               sion
                               O FFICE OF THE A TTORNEY G ENERAL OF
                               T EXAS
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-3204
                               Facsimile: (512) 320-0167
                               eugene.clayborn@texasattorneygeneral.gov

                               ATTORNEY FOR APPELLEES




                                      4
                           CERTIFICATE OF SERVICE
    I hereby certify that a true and correct copy of this Joint Status Report
and Motion to Extend Abatement has been served through the electronic fil-
ing system on the following counsel of record for the appellees on November
13, 2015:

Eugene A. Clayborn, Assistant Attorney General
Deputy Chief, Administrative Law Division
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
eugene.clayborn@texasattorneygeneral.gov.

                              _/s/ Renea Hicks___________
                              Renea Hicks




                                     5